Case 17-32912-acs Doc 30 Filed 06/18/19 Entered 06/18/19 15:01:34 Page 1lof1

UNITED STATES BANKRUPTCY COURT
FOR THE
WESTERN DISTRICT OF KENTUCKY

RE: MICHAEL EDWARD HALBLEIB CASE NO:17-32912
RACHEL LYNN HALBLEIB
MOTION TO REOPEN CASE
Come the Debtors, by counsel, and move to reopen the within case to allow

debtors to file an amendment to schedules.

foe

~~ JAN C. MORRIS
125 S. 6" Street #300
Louisville, Kentucky 40202-2782
(502) 587-7000

CERTIFICATE

| hereby certify that a true copy of the foregoing was sent electronically to

WILLIAM S. REISZ, Trustee on the _/[ day of, La 2019.

JAN C. MORRIS

 

 
